DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 12/17/2020 and 10/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
one or more pressure elements configured to prestress the nanostructure stamp in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,118,381. 

As for claim 1, U.S. Patent 10,118,381 claims a device for embossing of a nanostructure from a nanostructure stamp into a stamp surface of a substrate, comprising:


As for claim 4, U.S. Patent 10,118,381 claims that the pressure elements comprise an actuator configured to mechanically bring the nanostructure into contact with the partial area of the stamp surface of the substrate (Claim 1).

As for claim 5, U.S. Patent 10,118,381 claims that the pressure elements comprise a pin configured to mechanically bring the nanostructure into contact with the partial area of the stamp surface of the substrate (Claim 1).

Claims 1, 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,493,747. 

As for claim 1, U.S. Patent 10,493,747 claims a device for embossing of a nanostructure from a nanostructure stamp into a stamp surface of a substrate, comprising:
one or more pressure elements configured to prestress the nanostructure stamp during an imprint operation and make contact of a partial area of the stamp surface of the substrate with the nanostructure stamp during the imprint operation (Claim 1).



As for claim 5, U.S. Patent 10,493,747 claims that the pressure elements comprise a pin configured to mechanically bring the nanostructure into contact with the partial area of the stamp surface of the substrate (Claim 1).

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-7 of U.S. Patent No. 10,906,293. 

As for claim 1, U.S. Patent 10,906,293 claims a device for embossing of a nanostructure from a nanostructure stamp into a stamp surface of a substrate, comprising:
one or more pressure elements configured to prestress the nanostructure stamp during an imprint operation and make contact of a partial area of the stamp surface of the substrate with the nanostructure stamp during the imprint operation (Claim 1).

As for claim 2, U.S. Patent 10,906,293 claims that the pressure elements comprise one of a fluid and a gas (Claim 2).

As for claim 3, U.S. Patent 10,906,293 claims:


As for claim 4, U.S. Patent 10,906,293 claims that the pressure elements comprise an actuator configured to mechanically bring the nanostructure into contact with the partial area of the stamp surface of the substrate (Claim 4).

As for claim 5, U.S. Patent 10,906,293 claims that the pressure elements comprise a pin configured to mechanically bring the nanostructure into contact with the partial area of the stamp surface of the substrate (Claim 4).

As for claim 6, U.S. Patent 10,906,293 claims that the actuator is pressurized with a fluid (Claim 5).

As for claim 7, U.S. Patent 10,906,293 claims that the actuator is pressurized with a gas (Claim 6).

As for claim 8, U.S. Patent 10,906,293 claims that the pin is pressurized with a fluid (Claim 5).

As for claim 9, U.S. Patent 10,906,293 claims that the pin is pressurized with a gas (Claim 6).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2011/0217479 by Yamashita et al. (“Yamashita”).

As for claim 1, Yamashita discloses a device for embossing of a nanostructure (Figs. 1, 5A-5D) from a nanostructure stamp (207) into a stamp surface of a substrate (101), comprising:
one or more pressure elements (205, 320) configured to prestress the nanostructure stamp (207) during an imprint operation (see Fig. 5B) and make contact of a partial area of the stamp surface of the substrate with the nanostructure stamp during the imprint operation (see Fig. 5C).



As for claim 4, Yamashita discloses that the pressure elements (205, 320) comprise an actuator (205; paragraph [0053]) configured to mechanically bring the nanostructure into contact with the partial area of the stamp surface of the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0217479 by Yamashita in view of U.S. Patent 9,613,840 issued to Wagenleitner (“Wagonleitner”).

As for claim 2, Yamashita discloses the device of claim 1 (see the rejection of claim 1 above).
Yamashita might not explicitly disclose that the pressure elements comprise one of a fluid and a gas (in the case that atmospheric gas, which deforms the stamp into the curved shape, is not considered a pressure element), in part, because Yamashita does 
However, Wagenleitner discloses a mechanism that uses a pin (6) to deform a planar substrate (col. 8, lines 6-13) before pressing it to another substrate.  Wagenleitner discloses that the pin can be used as a substitute for gas pressure to deform a planar substrate (col. 4, lines 15-17 and col. 7, lies 51-55).
Because Yamashita and Wagenleitner both disclose mechanisms for deforming a planar structure before pressing it to a substrate, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the mechanism of Wagenleitner for the mechanism of Yamashita to achieve the predictable result of deforming the planar nanostructure stamp before pressing it to the substrate.

As for claim 5, Yamashita discloses the device of claim 1 (see the rejection of claim 1 above).
Yamashita does not disclose that the pressure elements comprise a pin configured to mechanically bring the nanostructure into contact with the partial area of the stamp surface of the substrate, in part, because Yamashita does not disclose a mechanism that uses a pin to deform the planar nanostructure stamp before pressing it to the substrate. Instead, Yamashita discloses a mechanism that uses atmospheric 
However, Wagenleitner discloses a mechanism that uses a pin (6) to deform a planar substrate (col. 8, lines 6-13) before pressing it to another substrate.  Wagenleitner discloses that the pin can be used as a substitute for gas pressure to deform a planar substrate (col. 4, lines 15-17 and col. 7, lies 51-55).
Because Yamashita and Wagenleitner both disclose mechanisms for deforming a planar structure before pressing it to a substrate, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the mechanism of Wagenleitner for the mechanism of Yamashita to achieve the predictable result of deforming the planar nanostructure stamp before pressing it to the substrate.
Yamashita as modified by Wagenleitner discloses that the pressure elements comprise a pin (Wagenleitner: 6) configured to mechanically bring the nanostructure into contact with the partial area of the stamp surface of the substrate (Yamashita: see Fig. 5C).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0217479 by Yamashita in view of U.S. Patent Application Publication 2008/0229948 by Washiya et al. (“Washiya”).

As for claim 3, Yamashita discloses the device of claim 1 (see the rejection of claim 1 above).

However, Washiya discloses a force sensor (7) configured to control detachment of the nanostructure stamp and the stamp surface of the substrate during a separation operation carried out during the imprint operation (Fig. 3E and paragraph [0063]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of Yamashita by including the force sensor as disclosed by Washiya in order to adjust a peel angle between the stamp and the resist (Washiya: paragraphs [0062] and [0063]).

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0217479 by Yamashita in view of U.S. Patent 9,613,840 issued to Wagenleitner (“Wagonleitner”) and U.S. Patent 7,497,527 issued to Fahrenbach (“Fahrenbach”).

As for claim 6, Yamashita discloses the device of claim 4 (see the rejection of claim 4 above).
Yamashita does not disclose that the actuator is pressurized with a fluid, in part, because Yamashita does not disclose a mechanism that uses a pin to deform the planar nanostructure stamp before pressing it to the substrate. Instead, Yamashita discloses a mechanism that uses atmospheric pressure and elastic bodies to deform the planar nanostructure stamp (steps S402 and S403) before pressing it to a substrate.

Because Yamashita and Wagenleitner both disclose mechanisms for deforming a planar structure before pressing it to a substrate, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the mechanism of Wagenleitner for the mechanism of Yamashita to achieve the predictable result of deforming the planar nanostructure stamp before pressing it to the substrate.
Although Yamashita as modified by Wagenleitner discloses that the pressure elements comprise an actuator (Yamashita: 205 and Wagonleitner: 6) that comprises a pin (Wagenleitner: 6), Yamashita as modified by Wagenleitner does not disclose that the actuator is pressurized with a fluid.
However, Fahrenbach discloses that an actuator (11, 12) that comprises a pin (11) is pressurized with a fluid (col. 5, lines 46-52).
Fahrenbach and the Yamashita-Wagenleitner combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 One of ordinary skill in the art could have combined the pin of the Yamashita-Wagenleitner combination with the fluid of Fahrenbach by attaching the hydraulic system and fluid to the pin as taught by Fahrenbach, and that in combination, the pin or actuator and the fluid merely perform 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device Yamashita and Wagenleitner by including the hydraulic system and fluid as taught by Fahrenbach to achieve the predictable result of causing the pin to move (Fahrenbach: col. 5, lines 46-52).

Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0217479 by Yamashita in view of U.S. Patent 9,613,840 issued to Wagenleitner (“Wagonleitner”) and U.S. Patent 7,244,311 issued to Fischer (“Fischer”).

As for claim 7, Yamashita discloses the device of claim 4 (see the rejection of claim 4 above).
Yamashita does not disclose that the actuator is pressurized with a gas, in part, because Yamashita does not disclose a mechanism that uses a pin to deform the planar nanostructure stamp before pressing it to the substrate. Instead, Yamashita discloses a mechanism that uses atmospheric pressure and elastic bodies to deform the planar nanostructure stamp (steps S402 and S403) before pressing it to a substrate.
However, Wagenleitner discloses a mechanism that uses a pin (6) to deform a planar substrate (col. 8, lines 6-13) before pressing it to another substrate.  Wagenleitner discloses that the pin can be used as a substitute for gas pressure to deform a planar substrate (col. 4, lines 15-17 and col. 7, lies 51-55).

Although Yamashita as modified by Wagenleitner discloses that the pressure elements comprise an actuator (Yamashita: 205 and Wagonleitner: 6) that comprises a pin (Wagenleitner: 6), Yamashita as modified by Wagenleitner does not disclose that the actuator is pressurized with a gas.
However, Fischer discloses that an actuator (300) that comprises a pin (320) is pressurized with a fluid (col. 14, lines 48-60).
Fischer and the Yamashita-Wagenleitner combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 One of ordinary skill in the art could have combined the pin of the Yamashita-Wagenleitner combination with the fluid of Fischer by attaching the gas pressure system for the cavity to the pin as taught by Fischer, and that in combination, the pin or actuator and the gas merely perform the same functions as each does separately.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device Yamashita and Wagenleitner by including the gas pressure system for the .

Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0217479 by Yamashita in view of U.S. Patent 9,613,840 issued to Wagenleitner (“Wagonleitner”) as applied to claim 5, further in view of U.S. Patent 7,497,527 issued to Fahrenbach (“Fahrenbach”).

As for claim 8, Yamashita as modified by Wagenleitner discloses the device of claim 5 (see the rejection of claim 5 above).
Yamashita as modified by Wagenleitner does not disclose that the pin is pressurized with a fluid.
However, Fahrenbach discloses that a pin (11) is pressurized with a fluid (col. 5, lines 46-52).
Fahrenbach and the Yamashita-Wagenleitner combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 One of ordinary skill in the art could have combined the pin of the Yamashita-Wagenleitner combination with the fluid of Fahrenbach by attaching the hydraulic system and fluid to the pin as taught by Fahrenbach, and that in combination, the pin or actuator and the fluid merely perform the same functions as each does separately.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present .

Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0217479 by Yamashita in view of U.S. Patent 9,613,840 issued to Wagenleitner (“Wagonleitner”) as applied to claim 5, further in view of U.S. Patent 7,244,311 issued to Fischer (“Fischer”).

As for claim 9, Yamashita as modified by Wagenleitner discloses the device of claim 5 (see the rejection of claim 5 above).
Yamashita as modified by Wagenleitner does not disclose that the pin is pressurized with a gas.
However, Fischer discloses that a pin (320) is pressurized with a fluid (col. 14, lines 48-60).
Fischer and the Yamashita-Wagenleitner combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 One of ordinary skill in the art could have combined the pin of the Yamashita-Wagenleitner combination with the fluid of Fischer by attaching the gas pressure system for the cavity to the pin as taught by Fischer, and that in combination, the pin or actuator and the gas merely perform the same functions as each does separately.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  Therefore, it would have been obvious for one having 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853